Citation Nr: 0730652	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-25 641	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
This decision was issued to the veteran and his service 
representative in August 2003.  He disagreed with this 
decision in April 2004.  When he perfected a timely appeal in 
July 2004, the veteran also requested a Travel Board hearing.  
This hearing was held before the undersigned Acting Veterans 
Law Judge at the RO in March 2007.

In June 2006, the veteran notified VA that he had moved to 
the jurisdiction of the RO in Waco, Texas.


FINDINGS OF FACT

There is no competent diagnosis of PTSD based on a verifiable 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2002 and additional notice in April 
2004, subsequent to the initial adjudication.  The claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2004 and February 2005 supplemental statements of the case, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
the claimed disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.  

The RO also has made repeated attempts to obtain the 
veteran's service personnel records in order to attempt 
verification of the veteran's claimed in-service stressors.  
In November 2002, the National Personnel Records Center 
(NPRC) notified VA that, after conducting an extensive and 
thorough search, it had determined that the veteran's service 
personnel records either did not exist, NPRC did not have 
them, or that further efforts to locate the veteran's service 
personnel records at NPRC would be futile.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for PTSD

The veteran contends that he incurred PTSD as a result of 
active combat service in Korea.  He has identified his 
claimed in-service stressors as shooting a Korean girl while 
on patrol during active combat service in Korea and seeing 
fellow service members killed when a jeep he was in ran over 
a landmine during active combat service in Korea.  According 
to the veteran's testimony, these events occurred in 1952 or 
1953.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

The veteran's service medical records show no complaints of 
or treatment for PTSD or for injuries that may have been 
sustained in a jeep accident.  The report of an April 1954 
separation examination noted no pertinent defects, diagnoses 
or significant interval history.  As noted previously, the 
veteran's service personnel records are not available for 
review.  The veteran's DD 214 is of record, but does not show 
that he received any medals or decorations indicative of 
combat service.  

The veteran provided information when he filed his claim for 
service connection for PTSD in July 2002 that he was assigned 
to the 4.2 Mortar Company, Ninth Marine Regiment.  This 
information also shows that the Executive Officer for this 
unit was First Lt. Edward Z. Grabowski, the service member 
whom the veteran alleges died when the jeep that they were in 
ran over a landmine.  A review of information obtained by the 
RO in October 2002 on the Ninth Marine Regiment shows that 
this regiment included the 4.2 Mortar Company.  The detailed 
history of that organization does not show that it was 
involved in combat during the veteran's time on active duty.   

The RO sent the veteran a PTSD Questionnaire in July 2002; 
this document was never returned.  

VA clinical records show that, on PTSD examination in 
November 2002, the veteran reported being on active combat 
duty for 9 months in Korea with the Ninth Marine Regiment, 
First Marine Division.  While driving in a jeep, it struck a 
mine, killing a lieutenant and the driver who were in the 
jeep with the veteran.  The veteran was spared from injury.  
The veteran also reported that, after having been warned 
about Korean civilians arming themselves with hand grenades 
to kill American soldiers, he shot a Korean girl whom he 
thought was carrying explosives.  The VA examiner stated, "I 
cannot confirm the specific events of the combat, but his 
history is believable."  The veteran denied any nightmares 
or distressing dreams, although he experienced daily 
intrusive thoughts of his combat duty in Korea.  He also had 
infrequent flashbacks.  He denied any psychiatric treatment.  
Mental status examination of the veteran showed normal 
speech, no delusions, hallucinations, grandiosity, or 
paranoia, logical thought processes, full orientation, and an 
intact memory.  The veteran's Global Assessment of 
Functioning (GAF) score was 60.  The VA examiner commented, 
"Although I was not able to document from the claims file 
evidence to confirm he served in the combat as he reports, 
his reporting of that history appears valid."  The diagnosis 
was chronic PTSD.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

In January 2003, the United States Marine Corps (USMC) 
Headquarters notified the RO that no records were available 
for the veteran's unit of assignment for 1952 and 1953.  In 
July 2003, NPRC notified the RO that it was unable to verify 
that the veteran's claimed in-service stressor of a jeep 
striking a landmine and killing a first lieutenant had, in 
fact, occurred.  And, as the veteran conceded in his March 
2007 Travel Board hearing testimony, he is unable to provide 
sufficient additional details (dates and locations of 
incidents, units of assignment at time of incidents) to 
render his other claimed in-service stressor (killing a 
Korean girl) capable of verification by the Joint Services 
Records Research Center (JSRRC) (formerly the Center for Unit 
Records Research (CURR)) or USMC Headquarters.  

A January 2005 Report of Contact associated with the claims 
folder details a conversation between the veteran and RO 
personnel as a follow-up to an earlier conversation about the 
veteran's attempts to obtain additional information to 
corroborate his claimed stressors.  It was noted that the 
information the veteran had provided about the jeep accident 
was based on what people had told him because the veteran 
himself was in a coma for three days after the accident and 
did not recall the date of the accident.  

There is a diagnosis of PTSD of record and thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  Although service 
personnel records are unavailable, the DD Form 214 does not 
show that the veteran received any award associated with 
valor or heroism shown while engaged with an enemy force.  In 
such cases, the record must contain other corroborative 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

However, no in-service stressor has been verified because the 
veteran has failed to provide enough details concerning his 
alleged stressors.  Despite repeated attempts to verify the 
veteran's claimed in-service stressors based on the limited 
information that he provided to VA, they could not be 
verified.  After reviewing the record, the Board finds that 
the veteran has not provided credible supporting evidence 
that a claimed in-service stressor actually occurred.  
Although the veteran has been diagnosed with PTSD, the Board 
finds no credible evidence which verifies any of his claimed 
stressors.

The veteran has not submitted any evidence such as lay 
statements from other soldiers to verify any of his 
stressors.  Moreover, verification of the veteran's claimed 
stressors is not possible based on the nature of the 
stressors and the lack of details provided.  For instance, 
with regard to the claimed jeep accident, the veteran told RO 
personnel that any information he gave as to that incident 
was based on what others told him because he had been in a 
coma at the time.  As noted, service medical records do not 
bear that out.  Although there is evidence that the person 
identified by the veteran as having been killed in that 
accident was in fact killed in 1953, there is no indication 
that the veteran was present for that event.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229 
(1993). 

In this case, the Board finds that the veteran's stressors do 
not provide a basis to grant service connection for PTSD.  
The veteran's statements do not provide a basis to obtain 
more information regarding the alleged stressors or provide a 
basis to grant PTSD.  

Thus, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  Hence, the appeal is denied. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


